Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 7, 2015

                                       No. 04-15-00604-CV

                          IN THE INTEREST OF E.J.G., A CHILD,

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVL00732 D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
the notice of appeal was filed in the trial court on September 25, 2015. The clerk’s record was
due on October 26, 2015. See TEX. R. APP. P. 35.1. On November 23, 2015, the district clerk
filed a notification of late record. The request was granted and the clerk’s record was due to be
filed no later than November 25, 2015
       On December 4, 2015, the trial court clerk notified this court that the clerk’s record has
not been filed because appellant has failed to pay or make arrangements to pay the fee for
preparing the record and appellant is not entitled to appeal without paying the fee.
        Appeals of parental termination orders must be given priority over other appeals. See
TEX. FAM. CODE ANN. § 263.405(a) (West 2014). The children’s “need for permanence is the
paramount consideration for [their] present and future physical and emotional needs.” See
Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas
1995, no writ). This court must render its decision “with the least possible delay,” and delays in
obtaining the clerk’s record will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re
J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).
        Therefore, we ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee, or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed. See id. R.
37.3(b), 42.3.
                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court